Case 1:19-cr-00552-GHW Document 21 Filed 12/30/19

PAUL B. BRICKFIELD*?
pbrickfield@brickdonlaw.com

JOSEPH R. DONAHUE*
jdonahue@brickdoalaw.com

 

of counsel A TT O RN EY 5

NANCY J. SCAPPATICCI

nscappaticci@brickdonlaw.com 70 GRAND AVENUE
RIVER EDGE, NEW JERSEY 07661
SANDRA COIRA TELEPHONE (201) 488-7707
scoira@brickdonlaw.com
FACSIMILE (201) 488-9559

*CERTIFIED CRIMINAL TREAL LAWYER - NEW JERSEY www.brickdonlaw.com
t MEMBER OF NEW YORK BAR
December 30, 2019

Via ECF Only
Honorable Gregory H. Woods, U.S.D.J.

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Edward Shin
Case No.: 1:19-cr-00552-GHW

Dear Judge Woods:

 

Page 1 of 1

NEW YORK OFFICE
PAUL B. BRICKFIELD PC.
219 WESTCHESTER AVENUE
SUITE 200
PORT CHESTER, N.Y. 10573
(914) 935-9705

I represent Edward Shin in the above-referenced matter which is scheduled
for a status conference before Your Honor on Tuesday, January 7, 2020 at 9:00 a.m. I
am writing to request an adjournment of this conference to a date in the week of
January 20, 2020 or later for the following reasons. This is my first request for an

adjournment.

I recently had two surgeries on my leg and my doctor has advised that I
should not drive or stand for long periods of time until mid-January. Accordingly, I
am requesting an adjournment to the week of January 20, 2020 or later to allow me

additional time to heal.

I have today e-mailed Assistant U.S. Attorney Tara LaMorte and Assistant
U.S. Attorney Daniel Tracer for their consent and will advise the Court of their

position once received.

Please advise if this request is acceptable to Your Honor. Thank you.

Respectfully submitted,

LA isa |

ec: Assistant U.S. Attorney Tara LaMorte (via ECF and electronic mail)
Assistant U.S. Attorney Daniel Tracer (via ECF and electronic mail)
